DLD-160                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 18-3652
                                         ___________

                              IN RE: RAMSEY RANDALL,
                                                  Petitioner
                         ____________________________________

                            On a Petition for Writ of Mandamus
                         ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 11, 2019
           Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                               (Opinion filed: August 19, 2019)
                                        ___________

                                          OPINION*
                                         ___________

PER CURIAM

         Ramsey Randall has filed a petition for a writ of mandamus, asking us to order the

state court to rule on a pretrial motion in criminal proceedings against him. We will deny

his petition.

         A writ of mandamus is a drastic remedy available only in extraordinary

circumstances. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.



*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
2005). Generally, mandamus is a “means ‘to confine an inferior court to a lawful

exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its

duty to do so.’” United States v. Christian, 660 F.2d 892, 893 (3d Cir. 1981) (quoting

Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943)). A writ should not issue unless

the petitioner has “no other adequate means to attain the relief” sought, and has shown

that his right to the writ is “clear and indisputable.” In re Diet Drugs Prods. Liab. Litig.,
418 F.3d at 378-79 (quoting Cheney v. United States, 542 U.S. 367, 380-81 (2004)).

       It is well-settled that we may consider a petition for a writ of mandamus only if the

action involves subject matter that may at some time come within this Court’s appellate

jurisdiction. See Christian, 660 F.2d at 894-95. Here, however, Randall does not allege

any act or omission by a federal District Court within this Circuit over which we could

exercise authority by way of mandamus. Nor does he allege any act or omission by a

federal officer, employee, or agency that a District Court might have mandamus

jurisdiction to address in the first instance. See 28 U.S.C. § 1361.

       Instead, Randall’s original mandamus petition asks us to order a state court to rule

on a motion filed in that court. We lack the authority to grant such relief. See In re

Richards, 213 F.3d 773, 781 (3d Cir. 2000) (“[I]n the ordinary course of events, federal

courts (except for the Supreme Court) lack appellate jurisdiction over their state

counterparts, thus making writs of mandamus generally inappropriate.”); see also White


constitute binding precedent.
                                               2
v. Ward, 145 F.3d 1139, 1140 (10th Cir. 1998) (per curiam) (federal courts lack

jurisdiction to direct a state court to rule on habeas petition). Further, it appears that the

state court has since ruled on Randall’s motion, so that even if we had the authority to

order the state court to act, Randall’s request would be moot. See In re Orthopedic Bone

Screw Prod. Liab. Litig., 94 F.3d 110, 110 (3d Cir. 1996); cf. In re Cantwell, 639 F.2d
1050, 1053 (3d Cir. 1981) (“[A]n appeal will be dismissed as moot when events occur

during the pendency of the appeal which prevent the appellate court from granting any

effective relief.”).

       In his amended mandamus petition, Randall appears to argue that the delayed

decision on his pretrial motion violated his due process rights and he asks us to vacate his

conviction and sentence. A claim by a prisoner that “he is in custody pursuant to the

judgment of a State court . . . in violation of the Constitution” is properly brought in a

petition filed under 28 U.S.C. § 2254. Randall currently has such a petition pending.

Because he had “other adequate means to attain the relief” sought, mandamus relief is not

appropriate.

       Accordingly, we will deny the original petition and the amended petition.




                                               3